Citation Nr: 0433254	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  99-04 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to May 
1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 RO decision which 
denied service connection for a back disorder.  The veteran 
filed a notice of disagreement in December 1998, and the RO 
issued a statement of the case in January 1999.  In February 
1999, the veteran timely perfected his appeal herein.

In March 2001, the Board remanded the veteran's claim to the 
RO for additional evidentiary development and to ensure 
compliance with the Veterans Claims Assistance Act of 2000.  

A Board videoconference hearing was held in May 2002.  In 
October 2002, the Board issued a decision which denied 
service connection for a back disorder.  The veteran appealed 
the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In September 2003, the Secretary of 
Veterans Affairs (Secretary) and the veteran's representative 
submitted a joint motion to vacate the October 2002 Board 
decision and remand the case.  This motion was granted by a 
September 2003 Court order.  

In November 2004, the Board sent notice to the veteran that 
the Board no longer employed the Veterans Law Judge who 
conducted his videoconference hearing in May 2002.  The 
Board's correspondence requested that the veteran clarify 
whether he wanted to attend another hearing in this matter.  
In November 2004, the veteran indicated that he did not 
desire an additional hearing in this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

According to the September 2003 joint motion and Court order, 
the Board must further address compliance with legal 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) concerning the VA's duty to notify the claimant as to 
the RO's attempts to contact the veteran's inservice shipmate 
pursuant to 38 C.F.R. § 3.159(e).   See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(e) (2004); Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board itself may not provide such 
notice to the veteran.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  

Additionally, since the Board's May 2002 decision, the 
veteran has submitted additional evidence in support of his 
claim in November 2003, January 2004, February 2004, June 
2004, August 2004, and November 2004.  In June 2004, the 
veteran's representative indicated that the RO's 
consideration of the newly submitted evidence was waived by 
the veteran.  The Board notes, however, that this waiver does 
not cover the August 2004 and November 2004 submissions, 
including a lay statement in support of the veteran's claim.  
Thus, the Board must return the case to the RO for 
consideration of the additional evidence and issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 19.31; 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

Finally, in his November 2004 submission, the veteran 
indicated that R. Lienke, M.D., treated him for a back 
disorder in the mid-to-late 1960s.  The veteran further 
provided what he believed to be the mailing address of Dr. 
Lienke.  Under the circumstances of this case, including no 
post service treatment records dated prior to 1990, the RO 
should ask the veteran to identify all sources of treatment 
he has received for his back condition since his discharge 
from the service in May 1966, and attempt to obtain those 
records not previously obtained.



Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should ask the veteran to 
clearly identify all sources of VA and 
private medical treatment for back 
disorder since his discharge from the 
service in May 1966 to the present.  The 
Board is specifically interested in the 
records from R. Lienke, M.D.  After 
securing necessary releases, the RO 
should obtain copies of the related 
medical records not previously of record.

2.  The RO should attempt to contact the 
veteran's former shipmate whose address 
the veteran most recently provided in a 
November 2004 letter.  The RO should 
request that the veteran's shipmate 
provide a statement and submit any 
evidence he may have relevant to the 
veteran's claim.  The veteran should be 
notified of the results of this action in 
accordance with 38 C.F.R. § 3.159(e).

3.  The RO should send the veteran 
written notice under the VCAA concerning 
the evidence and information necessary to 
substantiate his claim for service 
connection for a back disorder, including 
notice of what portion he is to provide 
and what portion the VA is to provide.   

4.  Thereafter, the RO should review the 
claim for service connection for a back 
disorder, including consideration of all 
additional evidence received herein since 
the December 2001 Supplemental Statement 
of the Case.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




